



Exhibit 10.2


FIRST AMENDMENT TO THE THIRD AMENDMENT AND
RESTATEMENT OF AGREEMENT OF LIMITED PARTNERSHIP OF
THE TAUBMAN REALTY GROUP LIMITED PARTNERSHIP




THIS FIRST AMENDMENT (this "Amendment") TO THE THIRD AMENDMENT AND RESTATEMENT
OF AGREEMENT OF LIMITED PARTNERSHIP OF THE TAUBMAN REALTY GROUP LIMITED
PARTNERSHIP (the “Partnership Agreement”) is entered into effective as of June
1, 2016, and is made by and between TAUBMAN CENTERS, INC., a Michigan
corporation ("TCO"), and TG PARTNERS, LLC, a Delaware limited liability company
(“TG”), who, as the Appointing Persons, have the full power and authority
pursuant to Section 13.11 of the Partnership Agreement, to amend the Partnership
Agreement on behalf of all of the Partners of the Partnership with respect to
the matters herein provided. (Capitalized terms used herein that are not herein
defined shall have the meanings ascribed to them in the Partnership Agreement.)


Recitals:


A.    On December 12, 2012, TCO and TG entered into the Partnership Agreement as
an amendment and restatement of the then-existing partnership agreement, as
authorized under Section 13.11 of such agreement.


B.    As authorized under Section 13.11 of the Partnership Agreement, the
parties hereto wish to further amend the Partnership Agreement to provide for
the issuance of Profits Units to certain employees of The Taubman Company LLC in
accordance with the provisions of an Award Agreement under The Taubman Company
LLC 2008 Omnibus Long-Term Incentive Plan, as amended, and for certain other
reasons.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree that the
Partnership Agreement is amended as follows:


1.    Article II of the Partnership Agreement is hereby amended to add the
following definitions in their proper alphabetical placement:


“Award” means a grant of a Profits Unit under the Plan together with the related
Profits Units Designation.


“Award Agreement” means each written agreement among TTC, the Partnership and a
Participant that evidences and sets out the terms and conditions of an Award.


“Participant” means a Person who received or holds an Award under the Plan.


“Plan” means The Taubman Company LLC 2008 Omnibus Long-Term Incentive Plan, as
the same has been or hereafter may be further amended, together with any
replacement or successor employee incentive plan adopted by TCO with shareholder
approval, as the same may be amended or modified.


“Profits Unit” means a Partnership Interest issued to a Participant under the
Plan as more particularly described in the Award Agreement and Section 8.4(c)
hereof. Each Profits Unit





--------------------------------------------------------------------------------





shall be convertible into a Unit of Partnership Interest under the terms and
conditions set forth in a related Profits Units Designation.


“Profits Units Designation” is defined in Section 8.4(c) hereof.


2.    The definition of “Appointing Person” is hereby deleted, and the following
is substituted in the place thereof:


“Appointing Person” means TCO and TG for so long as the aggregate Percentage
Interests held by Original Partner Affiliates and TTC Affiliates is not less
than seven and 7/10ths percent (7.7%), determined by including the total number
of Units of Partnership Interest and the total number of Profits Units that are
vested in accordance with the applicable Profits Units Designation held by
Original Partner Affiliates and TTC Affiliates.


3.    The definition of “Record Partner” is hereby deleted in its entirety, and
the following is substituted in the place thereof:


“Record Partner” means a Person set forth as a Partner on the books and records
of the Partnership. No Person other than a Person that was a Partner on the
Effective Date shall be a Record Partner until such Person has become a
substitute Partner in the Partnership pursuant to Section 8.2 hereof, or has
acquired an Additional Interest, an Incentive Interest or Profits Units pursuant
to Section 8.4 hereof and, in each case, has become a Partner in the Partnership
pursuant to Section 8.4 hereof. Notwithstanding the foregoing, a Parity
Preferred Partner is a Record Partner.


4.    The definition of “Tax Liability” is hereby deleted in its entirety, and
the following is substituted in the place thereof:


“Tax Liability” means, for the relevant period, the product of (i) the highest
individual federal income tax rate applicable to capital gains (taking into
account the relevant holding period for the applicable asset) in effect for such
period, and (ii) the largest quotient obtained by dividing (a) each Partner’s
(other than TCO’s) allocable share of net capital gain (as defined in Section
1222(11) of the Code) of the Partnership for such period, by (b) such Partner’s
(other than TCO’s) Percentage Interest on the Relevant Date, taking into account
allocations of gain pursuant to Section 704(c) of the Code and any basis
adjustments available to such Partner under Section 734 or Section 743 of the
Code, except that a Partner’s allocation of gain shall not be taken into account
to the extent that (x) the Partnership has made or is required to make, by way
of indemnification or otherwise, a payment to such Partner with respect to an
allocation of gain, (y) such Partner has otherwise agreed not to include the
gain allocable to such Partner in the calculation of the Tax Liability or (z) a
Profits Units Designation provides that such gain shall not be taken into
account; provided, however, that in no event shall the Tax Liability for any
period exceed the cash proceeds received or to be received by the Partnership on
the sale during such period of capital assets.


5.    Section 4.5(b)(2) of the Partnership Agreement is hereby deleted in its
entirety, and the following is substituted in the place thereof:


(2)    the Book Value of all Partnership assets may be adjusted to equal their
respective gross fair market values as of the following times, as determined by
the Managing General Partner (unless such adjustment shall be required by
Regulations Section 1.704-1(b)





--------------------------------------------------------------------------------





(2)(iv)(f)): (i) the acquisition from the Partnership, in exchange for more than
a de minimis capital contribution, of a Partnership Interest by an additional
partner or an additional Partnership Interest by an existing Partner; (ii) the
distribution by the Partnership to a Partner of more than a de minimis amount of
Partnership property (including money) as consideration for an interest in the
Partnership; (iii) the issuance of any interests in the Partnership as
consideration for the provision of services to or for the benefit of the
Partnership; and (iv) the liquidation of the Partnership within the meaning of
Regulations Section 1.704-1(b)(2)(ii)(g);


6.    Section 4.6 of the Partnership Agreement is hereby deleted in its
entirety, and the following is substituted in the place thereof:


Section 4.6    Partnership Interests; Units of Partnership Interest; Percentage
Interests.


(a)    For the purpose of this Agreement, the term "Partnership Interest" means,
with respect to a Partner, such Partner's right to the allocations (and each
item thereof) specified in Section 5.1 hereof and distributions from the
Partnership, its share of expenditures of the Partnership described in Section
705(a)(2)(B) of the Code (or treated as such under Regulations Section
1.704-1(b)(2)(iv)(i)) and its rights of management, consent, approval, or
participation, if any, as provided in this Agreement. Each Partner's Partnership
Interest (other than TCO’s Preferred Equity, other than a Parity Preferred
Partner’s Parity Preferred Equity) shall be divided into units (herein referred
to collectively as the "Units of Partnership Interest" and individually as a
"Unit of Partnership Interest"). Units of Partnership Interest shall include
Profits Units only to the extent provided in the applicable Profits Unit
Designation. Each Partner’s Partnership Interest (other than TCO’s Preferred
Equity and other than a Parity Preferred Partner’s Parity Preferred Equity)
shall be represented by that number of Units of Partnership Interest set forth
opposite such Partner's name on the Partnership Interest Ledger, as the
Partnership Interest Ledger may be updated from time to time to reflect the
provisions of Section 4.8, Article VIII or Article X hereof. The Partnership may
issue additional Units of Partnership Interest in accordance with Section 8.4
hereof. The Partnership and TCO shall conduct their respective operations, to
the extent they are able to do so, so that one Unit of Partnership Interest will
be equal in value to one (1) share of TCO's common stock.


(b)    For the purpose of this Agreement, the term "Percentage Interest" means,
with respect to each Partner (other than a Parity Preferred Partner), the
percentage set forth opposite such Partner's name on the Partnership Interest
Ledger, as the Partnership Interest Ledger may be updated from time to time to
reflect the provisions of Section 4.8, Article VIII or Article X hereof, and
shall at any time be equal to a fraction, the numerator of which is the
aggregate number of Units of Partnership Interest held by such Partner, and the
denominator of which is the aggregate number of all Units of Partnership
Interest that are issued and outstanding. Solely for purposes of calculating
Percentage Interests, no interest in the Partnership that is Preferred Equity or
Parity Preferred Equity shall be taken into account, and Profits Units shall be
taken into account only to the extent provided in the applicable Profits Units
Designation.


7.    Section 5.2(a) of the Partnership Agreement is hereby amended to insert
“unless otherwise specified in any Profits Units Designation,” at the beginning
of clauses (ii) through (vi) thereof.


8.    Section 6.3 of the Partnership Agreement is hereby deleted in its
entirety, and the following is substituted in the place thereof:







--------------------------------------------------------------------------------





Section 6.3
Compensation of Certain Employees of the Manager; Issuance of Incentive Options;
Issuance of Profits Units.



The Managing General Partner shall approve the compensation of any employee of
TTC or the Partnership who is also at such time an AAT Affiliate and administer
a program or programs whereby the Partnership shall from time to time, and
without the consent of any Partner, (i) grant to certain employees of TTC
options (the “Incentive Options”) to acquire limited partner Partnership
Interests pursuant to an Incentive Option Plan, which plan and any amendments
thereto shall have been approved by the Managing General Partner and/or (ii)
award to certain employees of TTC Profits Units representing interests in the
Partnership as a limited partner pursuant to the terms of a Profits Units
Designation, which designation and any amendments thereto shall have been
approved by the Managing General Partner. After review of recommendations made
by TTC, the Managing General Partner may direct the Partnership to issue to
certain employees of TTC (x) the Incentive Options and/or (y) the Profits Units
pursuant to an Award Agreement and subject to the terms and conditions of the
applicable Profits Units Designation.


9.    Section 6.10 is hereby amended to add the following new subsection (c) at
the end thereof:


(c)    Beginning on January 1, 2018, or if later, the date that the “New
Partnership Audit Rules” as enacted pursuant to Section 1101(c)(1) of the
Bipartisan Budget Act of 2015 become effective, (i) the Managing General Partner
is hereby designated as the “partnership representative” under Section 6223(a)
of the Code, as amended by the Bi-Partisan Budget Act of 2015, and (ii) the
partnership representative shall or shall cause the Partnership to make the
election under Section 6226(a) of the Code, as amended by the Bi-Partisan Budget
Act of 2015, to apply the alternative procedures to pass through payment of any
underpayments to the Partners and to take any other actions as shall be
necessary or appropriate to effectuate and comply with such election.


10.    The title of Section 8.4 of the Partnership Agreement is hereby amended
to read as follows:


Section 8.4
Issuance of Additional Interests to TCO and other Persons, Issuance of Incentive
Options, and Issuance of Profits Units.



11.    Section 8.4 of the Partnership Agreement is hereby amended to add the new
subsection (c) at the end thereof:


(c)    At any time without the consent of any Partner, the Managing General
Partner, subject to a determination by the Managing General Partner in
accordance with the Transfer Determination provisions of Section 8.1(b) hereof
in respect of the issuance of additional Partnership Interests, may cause the
Partnership to issue, pursuant to the Plan, Profits Units to and admit as
Partners in the Partnership, Persons who are awarded Profits Units pursuant to
the Plan in exchange for services rendered to or on behalf of the Partnership.
The number of Profits Units outstanding at any time shall not exceed the number
of Equity Shares of TCO reserved and available for issuance at such time under
the Plan. Each class or series of Profits Units issued in accordance with this
Section 8.4(c) shall be described in a written document that shall be appended
to and incorporated into this Agreement (the “Profits Units Designation”) and
that shall set forth, in sufficient detail, any performance conditions and the
economic rights, including distribution and conversion rights of the class or
series of Profits





--------------------------------------------------------------------------------





Units. The Managing General Partner shall, upon request, provide the Limited
Partners with a copy of the Profits Unit Designation.
        
12.    As amended by this Amendment, all of the provisions of the Partnership
Agreement are hereby ratified and confirmed and shall remain in full force and
effect.
















            





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned Appointing Persons, in accordance with
Section 13.11 of the Partnership Agreement, on behalf of all of the Partners,
have entered into this Amendment as of the date first-above written.


TAUBMAN CENTERS, INC., a Michigan corporation


By: /s/ Simon J. Leopold
                             Simon J. Leopold


Its: Chief Financial Officer    


TG PARTNERS, LLC, a Delaware limited liability company


By:    TG Michigan, Inc., a Michigan corporation, Manager


By: /s/ Robert S. Taubman
                         Robert S. Taubman


                        Its: President and Chief Executive Officer
















                            












    


    





